Citation Nr: 1208248	
Decision Date: 03/05/12    Archive Date: 03/16/12

DOCKET NO.  09-38 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina




THE ISSUES

1.  Entitlement to an initial compensable evaluation for the service-connected hypertension.   

2.  Entitlement to an initial evaluation in excess of 60 percent for the service-connected asthma and obstructive sleep apnea.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to August 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in February 2008, September 2008, and August 2010. 

In December 2011, the Veteran testified at a hearing before the undersigned Veterans Law Judge held in Washington, DC.   

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

At the hearing in December 2011, the Veteran testified that he had been treated by the VA healthcare system for hypertension since 2010.  There are no VA treatment records associated with the claims folder.  Another VA examination also should be performed.  

The RO should obtain all records of the Veteran's treatment for the service-connected hypertension, asthma and sleep apnea from VA dated since 2010.  VA has a duty to seek these records. 38 U.S.C.A. § 5103A(b)(1).

The Veterans Claims Assistance Act of 2000 (VCAA), specifically provides that the duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002).

A review of the record shows that the Veteran was afforded a VA respiratory examination in May 2008 to obtain medical evidence as to the current severity of the service-connected asthma and sleep apnea.  The May 2008 examination report indicates that pulmonary function tests were attempted, but he was unable to produce acceptable and reproducible spirometry data.  

At the hearing before ht Board in December 2011, the Veteran testified that he went off his medication Symbicort on the day before the examination and was wheezing, hacking and coughing, and that the test was invalidated.  

The Veteran and his representative also argued that a 60 percent rating is warranted for the asthma since it is not controlled and a separate 50 rating should be assigned to the sleep apnea since a CPAP device is required.     

The Board finds that another VA examination is required to obtain evidence as to the severity of the service-connected asthma and sleep apnea in terms of the applicable rating criteria.  

While separate ratings for each disability is prohibited by 38 C.F.R. § 4.96, a single rating will be assigned under the diagnostic code which reflects the predominant disability with elevation to the next higher evaluation where the severity of the overall disability warrants such evaluation.  

The Board finds that another examination is warranted to obtain medical evidence as to the current severity of the asthma and sleep apnea and to obtain a medical opinion as to which disability is predominant.  

VA is required to conduct an accurate and descriptive medical examination based on the complete medical record.  38 C.F.R. §§ 4.1, 4.2; Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA's duty to assist includes "the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one").

The duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Under VA regulations, it is incumbent upon the Veteran to submit to a VA examination if he is applying for, or in receipt of, VA compensation or pension benefits.  See Dusek v. Derwinski, 2 Vet. App. 519 (1992).  When necessary or requested, the Veteran must cooperate with the VA in obtaining evidence.

Accordingly, the claims are REMANDED to the RO for the following action:

1.  The RO should take all indicated action to obtain copies of all records of treatment rendered the Veteran for the service-connected hypertension, sleep apnea, and asthma by the VA healthcare system in North Carolina since 2010 and associate them with the record for the purpose of review.

2.  The RO should schedule the Veteran for a VA examination along with pulmonary function tests to determine the severity of the service-connected asthma and sleep apnea.  The Veteran's VA claims folder must be made available to the examiner for review in connection with the examination.  

Pulmonary function tests should be performed.  The pulmonary function study must contain the full range of results including FEV-1, FVC, and FEV-1/FVC.  

Regarding the service-connected asthma, the examiner should indicate whether the Veteran requires at least monthly visits to a physician for required care of exacerbations; or intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids; or whether he requires daily use of systemic (oral or parenteral) high dose corticosteroids or immune-suppressive medications; or whether the Veteran has more than one asthma attack per week with episodes of respiratory failure.   

The examiner should specify whether the sleep apnea causes chronic respiratory failure with carbon dioxide retention or cor pulmonale or requires a tracheostomy.  

The examiner should specify which service-connected disability (asthma or sleep apnea) is the predominant respiratory disability.  

The examiner should provide a complete rationale for any opinion provided.  

3.  The RO should also schedule the Veteran for a VA examination in order to determine the current severity of the service-connected hypertension.  

The claims folder should be made available to the examiner for review.  All indicated testing should be performed, and detailed examination findings should be reported.  
The examiner should elicit from the Veteran and record a complete medical history.  

4.  After completing all indicated development, the RO should readjudicate the issues remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish a fully responsive Supplemental Statement of the Case to the Veteran and his representative and afford them with a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

